Title: Memorandum Books, 1822
From: Jefferson, Thomas
To: 


          1822.
          
            
              Jan.
               1. 
              
              Inclosed to Wm. Paxton 10.D. supplement to fee ante Nov. 13.
            
            
              
               3. 
              
              Desired Bernard Peyton to remit for me to Henry A. S. Dearborne Collector of Boston 78.23 duties, freight &c. of 25. boxes of wines, oil, maccaroni, & anchovies from Joshua Dodge of Marseilles.
            
            
              
               6. 
              
              Hhd. xp. 5.D.
            
            
              
               7. 
              
              Gave Edmd. Meeks ord. on James Leitch for 20.D.
            
            
              
                Stock of wines on hand.bottles  Roussillon of Rivesalte dry. a cask of 62. galls. +  25    Muscat de Rivesalte  6    Ledanon 145    Claret of Bergasse  55    Limoux  25    Old Muscat 18. vin cuit 3. vin cuit de Provence 17.  38    Barsac  20.    Scuppernon 45 + 26. + 1  72     386    
            
            
              
            
            
              
                Recieved this day from Marseilles as follows     Muscat de Rivesalte 150    Ledanon 150    Claret of Bergasse 144    Vin blanc de Limoux 150     594    whole stock on hand 62. galls. +     980  
            
            
              
            
            
              
              The weight of the above with that of 24. b. oil, 6. b. anchovies & 50. ℔ macaroni = 2380 ℔ waggonage paid by Jas. Leitch @ .75 = 17.85.
            
            
              
               12. 
              
              Pd. Mr. Coffee 2.50 for 7. doz. pen points.
            
            
              
              Gave my note for 100.D. to  Gillam payable Sep. 1. with interest from this date, the price of a horse bot. of him, a bay of Diomede blood, 6. y. old last spring, 5 f–1½ I. high, a dim star in forehead, slight snip on nose, short ears.
            
            
              
               13. 
              
              Hhd. xp. 1.50 Ned sewers 1.D.
            
            
              
               14. 
              
              Settled with Wm. Johnson. Balance due me 24.97.
            
            
              
               18. 
              
              Drew on B. Peyton in favor of Saml. Garland for 231.D. at 60. days date with int. from Oct. 12. 20 till paid. This is for a note given in my name by Mr. Yancey for the purchase of horses from  Hawkins assigned to Saml. Garland.
            
            
              
              Advise B. Peyton of the above and desired him moreover to remit to Jonathan Thompson collector of New York 15.91 D. duty & charges on books from Debures Paris.
            
            
              
               24. 
              
              Hhd. xp. .80—27. Do. .50.
            
            
            
              Feb.
               4. 
              
              Pd. Edmund Meeks 10.D. & gave him order on Colclaser 8.D.
            
            
              
               6. 
              
              Recd. of Th:J. Randolph his draught on Bernard Peyton for 300.D. which he pays me for Randolph & Conclaser to whom I am to credit it towards the mill rent of the two last quarters now due.
            
            
              Feb.
               7. 
              
              Endorsed sd. draught to Isaac Raphael for which I recieved
            
            
              
                 credit for my last quarter’s groceries   95.08   his assumpsit to pay Fred. A. Mayo  50.   cash 154.92    300.   
            
            
              
              Repaid James Leitch for ante Jan. 7. 37.85.
            
            
              
              Recd. of Abraham Hawley in part payment, see Mar. 4. 21., 128 D. I am to credit him 5.D. more on acct. lime.
            
            
              
                Paid to Mrs. Proctor for E. Meeks ante Nov. 2 22.12½   Inclosed to H. Niles for Weekly Register  5.   Inclosed to Jas. Maxwell for Literary gazette to Dec. 31. & for Portfolio in advance  10.   Inclosed to Bernard Peyton on acct. 53.   Inclosed to Ellen W. Randolph for busts  50   
            
            
              
              Inclosed to Fred. A. Mayo ord. on Wolf & Raphael for 50.D. as above.
            
            
              
              Cash in hand 113.82½.
            
            
              
               9. 
              
              Hhd. xp. .50. 10. Ned sewers 1.D. 14. Hhd. xp. 1.33.
            
            
              
               15. 
              
              Sent to B. Peyton notes for renewal as ante July 6.
            
            
              
              Pd. Leschot for Spectacles for Mrs. Marks 5.D.
            
            
              
               21. 
              
              Hhd. xp. .50—24. Do. .50—26. Do. 1.50.
            
            
              
               28. 
              
              David Isaacs beef & Tallow 11.97. E. Bacon 7. turkies 3.50.
            
            
              Mar.
               1. 
              
              Hhd. exp. 1.25—2. Do. 1.—4. Do. 1.D.
            
            
              
               7. 
              
              D. Isaacs 73. ℔ beef 4.56. 10. Ned Sewers 1.D.
            
            
              
               14. 
              
              Gave my note to bk. Virginia in favr. of & endorsed by Bern. Peyton for 330.D. to wit to pay my note to S. Garland ante Jan. 18. and to answer my draught to be made on him favr. J. Flood 80.D. Nov. 19. This note is not to be renewed. It was not discounted. 
            
            
            
              
               23. 
              
              Gave Chisolm’s Lewis 1.D.
            
            
              
               24. 
              
              Borrowed of Jas. Lietch 50.D.
            
            
              
               25. 
              
              Pd. Mr. Coffee for repairing paintings 100.D.
            
            
              
               26. 
              
              Pd. Isaacs for beef 1.60. Callard for do. 5.D. hhd. exp. 5.D.
            
            
              
              Pd. Leschot cleaning 3. clocks 3.D.
            
            
              
              27.
              
                Nace having delivered to Rand. & Colcl.  102. Bar.    to Craven 125    gave him ord. on Rand. & Colclaser for  227.÷ 31 = 7⅓   
            
            
              
              Hhd. xp. 1.D.
            
            
              
               28. 
              
              James Pleasants has paid to Bern. Peyton for me 118.D. the balance due me on the decree v. Ronald for the land sold him.
            
            
              
               29. 
              
              Pd. Edmd. Meeks 5.D. in full of last year’s wages.
            
            
              
               31. 
              
              Hhd. xp. 1.62½ do. 2.D.
            
            
              
              I am to debit myself to E. Bacon for the 12.D. due to Fielding Bacon by order of E. Meeks.
            
            
              Apr.
               1. 
              
              Gave E. Bacon ord. on Jas. Leitch for 21.D. to wit 16.D. for  Clark for 2400. ℔ hay & 1. barrel apples, and 5.D. to J. Nicholas by order of   for bringin 6. bar. cement.
            
            
              q. G.W.N.?
               4. 
              
              I am to credit Hawley & Vest’s bond 21.46 Vest’s acct. for leather.
            
            
              
              Gave John Craddock order on W. D. Fitch for 7.D. bringing up 6. Bar. shale cement from Richd. Randolph.
            
            
              
              Gave Thomas Pickering order on Jas. Lietch for 22.D. for making 2. pumps.
            
            
              
               5. 
              
              Hhd. xp. 2.62½. 6. Gill for greens 1.12½.
            
            
              
               7. 
              
              Borrowed of James Lietch 10.D.
            
            
              
              Pd. Lewis, Chisolm’s, for work & gratuity 2.D. Wormly a day’s work .50 Ned a day’s work .50 and for sewer 1.D.
            
            
              Apr.
               10. 
              
              Hhd. xp. .25 Do. 1.D.
            
            
            
              
               11. 
              
              Gave order on B. Peyton for 75.D. in favor of George G. Lieper in exchange for his draught on Thos. Lieper & son. 
            
            
              
               12. 
              
              Inclosed Lieper’s draught to B. Peyton.
            
            
              
               13. 
              
              Hhd. xp. .60. 14. Do. .56.
            
            
              
               15. 
              
              Peter B. Read begins on the mill work at 1.D. a day. 
            
            
              
               17. 
              
              Hhd. exp. .75.
            
            
              
                DRecieved of James Leitch. cash 17.  see ante  Mar.  24.  cash  50     31.  Bacon  21    Apr. 4.  Pickering    22     7.  cash  10    gave him order on B. Peyton for  120. in full for preceding.   
            
            
              
              Pd. David Isaacs for beef 4.37½.
            
            
              
               19. 
              
              The ord. on B. Peyton ante 11. was retd. to me unused, and B. Peyton was desired to return the money he had drawn from T. Lieper under the order inclosed to him ante 12.
            
            
              
               25. 
              
              Charity 2.D. 29. Hhd. xp. .50.
            
            
              
               30. 
              
              Gave J. Hemings ord. on Leitch for clothes 12.D.
            
            
              May
               1. 
              
              Cakes .04 hhd. exp. .30.
            
            
              
               4. 
              
              Gave Edmd. Meeks ord. on Jas. Leitch f. 14.71.
            
            
              
               5. 
              
              Ned sewers 1.D.
            
            
              
               11. 
              
              Hhd. exp. .50.
            
            
              
                 DDrew on B. Peyton in favr. W. & Raphael for 250  to wit Raphael’s grocery bill last quarter  80.98    cash now recieved 169.02  250   
            
            
              
               12. 
              
              Inclosed to Revd. Mr. Fred. W. Hatch a gratuity of 20.D.—hhd. xp. 1.D.
            
            
              
              Cash left in hand 159.50 + 2.
            
            
              
              Paid Edmd. Meeks 5.D.
            
            
              
               14. 
              
              Set out for Pop. For. Enniscorthy vales 1.D. Mrs. R. do. 2.
            
            
              
              15.
              
                Warren.  Brown’s lodgg. &c. 4.62.    ferrges. 1.62½.   
            
            
              
              Pd. John Flood for Mare bot. ante Nov. 19. 80.D.
            
            
              
              Mrs. Flood’s brkft. 2.50 linch pin .12½ Hunter’s lodgg. 6.25.
            
            
            
              
               20. 
              
              Pd.  Gough to pay for 40. Bush. oats 20.D.
            
            
              
               21. 
              
              Pd. Editha Clay for 21. bush. rye 10.50.
            
            
              
               24. 
              
              Gratuity to Burwell 10.D.
            
            
              
              25.
              
                Recd. of Archib. Robertson cash  27.84   Gave ord. on him in favr. Bridgland for beef   2.16   Gave  Gough ord. on him to buy corn 120.   Drew on B. Peyton in favr. Arch. Robertson 150.   
            
            
              
              Gave my note to Joel Yancey for 400.D. with int. from Apr. 30. 1821. and for a further sum of 400.D. with int. from Apr. 30. 1822. for his superintendce. during 1820. & 1821.
            
            
              
              On settlement of the plantn. acct. for 1821. the balance in his favor in that acct. is 28.26 after allowing me credit 50.D. his 4th. instalmt. to the University, pd. by me in my sale to them of the hoisting machine for 150.D.
            
            
              
               26. 
              
              Pd.  Gough for 13. hhds. 13.D.
            
            
              
               28. 
              
              Debts & vales Pop. F. 9.71 Campb. C. H. oats .62½.
            
            
              
               29. 
              
              H. Flood’s lodgg. 5.75 Mrs. Flood’s brkft. 2.50 Warren ferrge. 1.25 Brown’s lodgg. 5.30 arrivd. at Monto. cash in hand 7.69.
            
            
              June
               2. 
              
              Hhd. xp. .80.
            
            
              
               4. 
              
              Drew ord. on Jas. Leitch for 50.D. to E. Bacon to buy a mule. 
            
            
              
               7. 
              
              Inclosd. to Arch. Robertson an ord. on B. Peyton for 66.D. to pay Rob. Millar 34.D. &  Bococke 32.D. for 17. Bar. corn bot. last year from Rob. M. & 16. do. from Bococke @ 2.D.
            
            
              
               8. 
              
              Pd. George Williams on ord. of Edm. Meeks 3.D.
            
            
              
              Hhd. exp. 2.58.
            
            
              
               11. 
              
              Recd. of Isaac Raphael 20.D.
            
            
              
              Gave him ord. on B. Peyton for 400.D.
            
            
              
                Desired him to remit to Leroy & Bayard125  to Saml. Williams for Appleton for Pini  444 + excha.    to J. Vaughan for Joshua Dodge  137.44 + excha.   
            
            
            
              
              12.
              
                   D   Gave orders on Is. Raphael favr. Thos. W. Maury  60.  Doctr. Ragland medical acct. 9.50 Martin Dawson store acct.65.26 
            
            
              
              Drew on B. Peyton in favr. John R. Campbell for oats 101.34.
            
            
              
              Gave order on Is. Raphael favr. John Kerr 40. B. corn 96.D.
            
            
              
                Drew on B. Peyton favr. of John W. Eppes163.20  I am to import books for Francis amounting to  76.80    which together pays 1. y.’s int. on 4000.D. Oct. 18. 20  240.   
            
            
              
               14. 
              
              Ned sewers 1.D.
            
            
              
              Inclosed to B. Peyton notes in bank for renewal.
            
            
              
              Hhd. exp. 1.25.
            
            
              
               17. 
              
              Richd. Thomas begins to work @ 13.D. a month.
            
            
              
               20. 
              
              Desired B. Peyton to remit to John Laval 31.57 for books in full.
            
            
              
              Hhd. exp. .50.
            
            
              
               23. 
              
              Do. 2.D. 27. B. Peyton pays curtail of 500.D. on note of 2500 F.’s bank.
            
            
              
               30. 
              
              Gave ord. on Is. Raphael for 18.D. in favr. Dr. Watkins for acct. of medical services to Aug. 9. 21.
            
            
              
              Hhd. exp. 1.D.
            
            
              July
              1.
              
                  D  c   Gave order on I. Raphael in favr. Isaiah Stout  33.84 oats & hay.   
            
            
              
              Inclosed to Thos. Appleton a 3te. of Jos. Marx senr.’s bill on Marx & Wheattall of London in favr. of Saml. Williams on acct. of Appleton for £293–12s–6d st. which cost here 1422.25 but yields in London only 1305.D. to wit 444.D. for Pini on my acct. & bought with my money (ante June 11.) and 861.D. for the University & bought with their money.
            
            
              
               2. 
              
              J. Vaughan informs me that he has remitted to Dodge and Oxnard Girard’s bill on Paris for 960. fr. equal @ 5⅓ fr. to the Dollar to 180.D. (see ante June 11.) for my wines & Th:J.R.’s.
            
            
              
               3. 
              
              Pd. Isaacs & Lee for tallow 1.50 for veal 2.D.
            
            
              
              Hhd. xp. 1.D. 6. Ned sewers 1.D. hhd. xp. 2.D. Do. 1.D.
            
            
              
               7. 
              
              Do. .37½ do. 2.50. 14. Hhd. exp. 1.D.
            
            
            
              
               16. 
              
              Recd. of Raphael 30.D. charity 3.D.
            
            
              
               18. 
              
              Inclosed 5.D. to Jonathan Thompson Collector N. Y. to reimburse 2.47 for freight on a box of seeds from France.
            
            
              
              Hhd. exp. 1.D. Chisolm’s Lewis for hair .25.
            
            
              
               19. 
              
              John Lee for veal 1.62½.
            
            
              
               25. 
              
              Chisolm’s Lewis 1.D.
            
            
              July
               26. 
              
              Hhd. xp. 1.12½.
            
            
              
               27. 
              
              Gave Peter B. Read order on I. Raphael for 10.D.
            
            
              
               28. 
              
              Hhd. xp. 1.50. 29. Do. 1.
            
            
              Aug.
               4. 
              
              Hhd. xp. 4.D.
            
            
              
               5. 
              
              Gave Edmd. Meeks ord. on Raphael for 20.D.
            
            
              
              John Lee for veal 1.25 Wren bringing up busts 1.D.
            
            
              
              Gave Drury Wood ord. on Raphael for 66.67 for 20. Bar. corn. Note this overdraws the 400.D. ante June 11. by 29.27.
            
            
              
               7. 
              
              Charity 2.D.
            
            
              
               9. 
              
              Drew on B. Peyton in favr. Wolfe & Raphael for 180.D.
            
            
              
              Drew on do. in favr. John Rogers for 93.33 for 30. Barrels corn @ 3.D. and 10. b. oats @ 2/.
            
            
              
               10. 
              
              Pd. John Thomas 5.D. and discharged him.
            
            
              
              Recd. from Is. Raphael 45.76 balance of the 180.D. ante after paying my acct. for groceries & cash.
            
            
              
              Pd. John Lee for beef @ .07 4.25.
            
            
              
               11. 
              
              Ned sewers 1.D.—hhd. xp. 2.D. 12. Hhd. xp. 1.D. 15. Do. 1.D.
            
            
              
               16. 
              
              Hhd. xp. 1.D. 17. Do. 1.75.
            
            
              
               17. 
              
              Pd. Richd. Thomas on account 10.D. 18. Hhd. xp. .25.
            
            
              
               23. 
              
              Hhd. exp. 1. 24. Do. 2.25. 27. Charity 1.D.
            
            
              
               29. 
              
              John Lee beef & tallow 5.D. 31. Hhd. xp. .25.
            
            
              Sep.
               1. 
              
              Hhd. xp. 1.25—Do. 1.D.
            
            
              
              2.
              
                Gave E. Bacon to pay   Campbell for plank 2.38.    Opie Norris for lime .50.   
            
            
              
              Hhd. xp. 2.25.
            
            
              
              3.
              
                  D c   Gave John Gillam ord. on Wolfe & Raphael for 103.84 for a horse ante Jan. 12.   
            
            
              
              Gave Wolfe & Raphael ord. on B. Peyton for 103.84.
            
            
              
              Note that about Aug. 27. I recd. from Th:J. Randolph as exr. of W. C. Nicholas a check on the Farmer’s bank at Richmond for 1059.67 for which I am accountable to that estate.
            
            
              
               4. 
              
              Drew on B. Peyton in favor of James Lietch 908.47 D. the amt. of my acct. from Aug. 1. 20. to Aug. 1. 21.
            
            
            
              
              Drew on do. in favr. Martin Dawson for 49.54 the amt. of my acct. from Aug. 1. 21. to Aug. 5. 22 and including an assumpsit of 21.79 for Ewen Carden which charge to him accordingly.
            
            
              
              Ned sewers 1.
            
            
              
               7. 
              
              Read and Ligon cease working in the large mill on my acct. & begin to work for T. E. Randolph.
            
            
              
               12. 
              
              Fruit .20 gave E. Bacon ord. on Jas. Leitch for 30.D.
            
            
              
               13. 
              
              Drew on B. Peyton in favr. Wolfe & Raphael for 130.D.
            
            
              
              Gave Peter B. Read ord. on Wolfe & Raphael for 80.D.
            
            
              
               15. 
              
              Cucumbers @ 6d a doz. .50—hhd. xp. 1.D. .12½ + 1.D.
            
            
              
               17. 
              
              Gave Richd. Thomas ord. on B. Peyton for 24.50 in full for 2½ months work.—Hhd. exp. 1.D.
            
            
              
               18. 
              
              Purchased of Wm. M. Sims of Kentucky 4. mules of the breed of Don Carlos and gave him my note for 300.D. payable in 60. days at the counting house of B. Peyton.
            
            
              Sep.
               20. 
              
              Gave Willis Liggon order on Raphael for 20 D.
            
            
              
               22. 
              
              Hhd. xp. .50.
            
            
              
               26. 
              
              Recd. Raphael 5.50. balce. of order ante Sep. 13.
            
            
              
              Paid Isaacs for John Lee beef 2.50 Hhd. exp. 1.D.
            
            
              
               27. 
              
               Having given a note to Bernard Peyton for 1000.D. to be discounted I drew on him this day in favr. Wolfe & Raphael for 300.D. and gave E. Bacon an order on them for that sum. (The note was not discountd.)
            
            
              
               29. 
              
              Hhd. exp. 2.35—30. Hhd. exp. 1.D.
            
            
              Oct.
               1. 
              
              Recd. of James Lietch 20.D. and gave him order on B. Peyton for 50.D. to repay this & 30.D. ante Sep. 12.
            
            
              
              Gave David Isaacs order on B. Peyton for 200.D. and gave Edmd. Bacon order on D. Isaacs for 200.D.
            
            
              
               2. 
              
              Accepted Edmd. Bacon’s ord. in favor of John Winn for 40.D. payable in June next on acct. of John Bacon’s bond.
            
            
              
               4. 
              
              Recieved of Hanah Proctor 800.D. for which with interest I gave my note payable Sep. 1. 1823.
            
            
              
               5. 
              
              Drew on Bernd. Peyton in favr. Raphael & Wolfe 100.D.
            
            
              
                Gave Alexr. Garrett order on Raphael100  paid him cash 100    University Dr. for a hoisting machine 150  350.   The above pays my last instalmt. to Univty. 250  Joel Yancey’s do. ante May 25.50 Wm. Mitchell’s instalmt. ante Nov. 16. 21. 50 350  
            
            
              
              Pd. Isaacs for butter 1.50. 6. Ned sewers 1.D. hhd. exp. .31.
            
            
              
               6. 
              
              Paid Edmund Bacon 500.D.
            
            
            
              
              Paid do. for Mrs. Bacon for 13. turkies 6.50.
            
            
              
               7. 
              
              Paid for 2. slays 2.25.
            
            
              
               9. 
              
              Pd. John Lee for beef 2.75 McKennies newspaper &c. 4.D.
            
            
              
              Left at Mr. Winn’s for Chas. Massie for cyder of 1821 30.15.
            
            
              
               11. 
              
              Drew on Colo. B. Peyton in favr. Jas. Leitch for 60.D. Recd. the sd. sum of Jas. Leitch and paid it to Shrewsbury of Kenty. for a mule 2. y. old.
            
            
              
               12. 
              
              Drew on B. Peyton in favr. Sheriff Alb. taxes for 130.90.
            
            
              
              Drew on do. in favr. Sheriff of Bedford taxes for 118.41.
            
            
              
               13. 
              
              Hhd. exp. 1.D. do. .25. 14. Do. .50.
            
            
              
               15. 
              
              Pd. Negrin for mending razor 5.D.
            
            
              
              Had a final settlement with Edmund Bacon and paid him 41.90 the balance due him in full—Hhd. exp. 3.D.
            
            
              
               16. 
              
              Pd. Edmd. Bacon 20.75 D. more to correct error in yesterday’s settlement.
            
            
              
              Accepted his order in favor John R. Jones 96.36 payable next June.
            
            
              
              Accepted do. in favor Branham & Bibb for 16.62 payable next June.
            
            
              
              Accepted do. in favor Martin Dawson for 80. payable June 1.
            
            
              
                On the whole this bond principal & intert. to Oct. 1.   amounts to573.56         the credits to412.98   
            
            
              
              Hhd. xp. .75.
            
            
              
               18. 
              
              Paid Willis Ligon for 46. days work as a millwright 26.50 which with the 20.D. ante Sep. 20 is in full.
            
            
              Oct.
               19. 
              
              Hhd. exp. 2.D.—20. Do. .50 + 1.75 + .06.
            
            
              
               20. 
              
              Inclosed to B. Peyton my notes for renewal in bank. lre. Aug. 16.
            
            
              
              Pd. Isaacs for tallow 7.25.
            
            
              
               22. 
              
              Pd. Mr. Hunter subscription to his book 3.D.
            
            
              
               26. 
              
              Lent Willis Liggon 20.D.
            
            
              
               28. 
              
              Charity 5.D. Hhd. exp. 1.D.
            
            
              
               29. 
              
              Pd. Huntington for a book .75.
            
            
              
              Pd. A. S. Brockenbrough for 3d nails 17.70.
            
            
              
              Flour sent down for me by Th:J.R. is 33 + 50 + 10 + 235. Barrs.
            
            
            
              Nov.
               3. 
              
              Hhd. xp. .69. 5. Hhd. xp. .50.
            
            
              
               5. 
              
              Gave ord. on Raphael in favr. Sam. Cobbs 20.D. on account sawing.
            
            
              
              6.
              
                 DDrew on Bern. Pey. in favr. Wolfe & Raphael220  this pays  their quarterly bill 127.57    the ord. of yesterday in favr. Cobbs   20.  cash now recieved 30. still due 42.43 = 220.  
            
            
              
              Pd. Casey for a pr. shoes 3.D.
            
            
              
              Pd. Elijah Brown spectacles for J. Hemings 1.D. Hhd. exp. 1.
            
            
              
              B. Peyton pays for me this day 750.D. to Barrett for B. Miller.
            
            
              
               9. 
              
              Pd. Youen Carden 5.D. and gave him an order to Raphael to pay 20.D. for him to Dr. John Ragland.
            
            
              
               10. 
              
              Pd. Israel for 100. cabbages 2.D. hhd. exp. 2.D. sewers 1.D.
            
            
              
              Hhd. exp. 1.25 + 3.50.
            
            
              
               11. 
              
              Leschot rectifying clocks 1.D. Waters for a pr. slippers 3.D.
            
            
              
              Recd. from Raphael 22.43 balance of ante Nov. 6. 9.
            
            
              
              Pd. Edm. Meeks 12.25 lodging & cooking for workmen @ 6d. a day.
            
            
              
               12. 
              
              Pd. John Hooker for tar 3.50. 13. Hhd. xp. 1.D. 16. Do. .25.
            
            
              
              Charity 1.D. 17. Hhd. xp. 1.25. 19. Do. 1.D. 24. Do. .59.
            
            
              
               24. 
              
              Statement of wines on hand Nov. 26.
            
            
              
                  Jan. 7   Nov. 25   recd. Nov. 26   Total on hand   Ledanon  295  216  100  316   claret  199  none  144  144   Limoux  175  114  75  189   Muscat Rivesalte   156  66  100  166   Scuppernon  72  31    31   Barsac.  20  20    20      955   447  419  866   
            
            
              
               29. 
              
              Hhd. xp. .87½. 30. Do. 3.D. + .50.
            
            
              Dec.
               1. 
              
              Hhd. xp. .37½ + 3.D.
            
            
              
               4. 
              
              Accepted Jos. Bishop’s order in favor of John L. Thomas for 19.50 on acct. which I desired Jas. Leitch to pay.
            
            
            
              
              Pd. E. Meeks 10.D. out of which he is to be allowed his exp. to and from Poplar Forest.
            
            
              
               5. 
              
              Hhd. xp. 1.D.—7. Chisolm’s Lewis, trimmr. N. Pavilion 1.D.
            
            
              
               9. 
              
              Hhd. xp. 1.D. borrowed of Jas. Leitch 25.D.
            
            
              
               11. 
              
              Ned sewers 1.D. hhd. xp. .50. 12. Do. 5.90.
            
            
              
              Pd. Gill 53. cabbages 1.59.
            
            
              
               15. 
              
              Hhd. xp. 2.D. 19. Do. 5.50. 20. Do. 1.
            
            
              
               21. 
              
              Recd. of Chas. Massie 139 galls. cyder. hhd. xp. 1.50.
            
            
              
               22. 
              
              Hhd. xp. .50. 23. Do. .50 + .50.
            
            
              
               24. 
              
              Recd. by Joe from F. B. Dyer for smith’s work 32 D. + Joe’s part 6.40.
            
            
              
               25. 
              
              Sent notes of renewal to banks. Jerry 4. bush. turnips 2.D.
            
            
              
               28. 
              
              Hhd. xp. .50. 30. Do. 1.50.
            
          
        